Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 11, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142446 & (24)(25)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 142446
                                                                     COA: 301083
                                                                     Wayne CC: 09-001844-FC
  TROY BENZ TIMARAC,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a response to the plaintiff-appellee’s
  answer is GRANTED. The application for leave to appeal the December 27, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court. The motion for stay
  is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 11, 2011                      _________________________________________
         p0308                                                                  Clerk